Per Curiam:
The complaint was dismissed upon the trial upon the ground that all right accruing under the chattel mortgage was merged in the bill of sale, and for any fraud exercised in procuring the taking' of the chattel mortgage, the defendant cannot be held liable as in the bill of -sale was conveyed simply such right, title and interest as the defendant had in the property. We are not prepared, entirely, to agree to this proposition. But, nevertheless, we think the judgment was right as we are unable to find any damage flowing from the false-statements made by the defendant in the chattel mortgage. The evidence of the plaintiff is to the effect that lie relied in taking the mortgage upon the statement in the mortgage itself to the effect that the defendant was the true and lawful owner. , All of this indebtedness, however, has accrued prior to the signing of the mortgage by the defendant, and prior, therefore, to the" representation which is made the basis of the fraud in this action. To support an action for false representation the damage must have been caused thereby. Bo property has been parted with by reason of any false representations to the'defendant and without proof of such fact no legal damage is shown.
The judgment should, therefore, be affirmed,, with costs.
Judgment unanimously affirmed, with costs. -